NO. 07-10-00267-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 NOVEMBER 23, 2010


                     MORTGAGE ELECTRONIC REGISTRATION
                          SYSTEMS, INC., APPELLANT

                                            v.

                              MARK DISANTI, APPELLEE


              FROM THE 393RD DISTRICT COURT OF DENTON COUNTY;

        NO. 2009-60324-393; HONORABLE DOUGLAS M. ROBISON, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION

       Appellant Mortgage Electronic Registration Systems, Inc., and appellee Mark

DiSanti have filed a joint motion, by which they state the parties have settled all

disputed matters in the underlying litigation. They ask us to vacate the judgment of the

trial court and remand the case to that court for dismissal of all claims with prejudice.

The attorneys for the parties state they agreed to the form and substance of the motion.

According to the motion, which is signed by attorneys for both parties, an attached

exhibit is a written agreement expressing the parties’ request for voluntary disposition of

the appeal.
      We grant the motion. The judgment of the trial court is set aside without regard

to the merits. The case is remanded to the trial court for rendition of judgment in

accordance with the agreement of the parties. Tex. R. App. P. 42.1(a)(2)(B). In the

absence of an agreement, costs are taxed against appellant. Tex. R. App. P. 42.1(d).


      Because voluntary relief is granted at the request of the parties, we will not

consider a motion for rehearing and our mandate will issue forthwith.




                                                      James T. Campbell
                                                           Justice




                                           2